Case 9:20-cv-80785-RS Document 8 Entered on FLSD Docket 05/26/2020 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


 RACHEL KITTL,

          Plaintiff,                                           CASE NO. 9:20-cv-80785-RS

 vs.

 JOSEPH C. KEMPE PROFESSIONAL ASSOCIATION,
 a Florida profit corporation and,
 JOSEPH C. KEMPE, individually

       Defendants.
 ______________________________________________/

                          UNOPPOSED MOTION FOR EXTENSION
                          OF TIME TO RESPOND TO COMPLAINT

          Pursuant to Federal Rule of Civil Procedure 6(b)(1), Defendants, Joseph C. Kempe

 Professional Association, and Joseph C. Kempe (“Defendants”), respectfully request an

 extension of time, up to and including Friday, July 10, 2020, to file a response to Plaintiff’s

 Complaint (“Complaint”) [D.E. 1], and in support thereof states:

          1.     Plaintiff’s Complaint was filed on May 13, 2020. Defendants accepted service of

 the Complaint on May 20, 2020. As a result, Defendants’ current deadline to respond to the

 Complaint is June 10, 2020.

          2.     The parties have reached a resolution of this matter. Moreover, the parties filed a

 Joint Motion for Approval of their Settlement Agreement. See D.E. 6.

          3.     On June 22, 2020, the Court entered an Order setting a Fairness Hearing

 (“Hearing”) for June 10, 2020. See D.E. 7. The Hearing is scheduled for the same date as

 Defendants’ deadline to respond to the Complaint.

          4.     The Hearing will likely obviate the need for the filing of a responsive pleading

 and conserve the time and resources of both the parties and of the Court.


 #41147777 v1
Case 9:20-cv-80785-RS Document 8 Entered on FLSD Docket 05/26/2020 Page 2 of 3



          5.    Defendants, therefore, request a 30-day extension of time, through and including

 Friday, July 10, 2020, within which to file its response to the Complaint.

          6.    This motion is made in good-faith and not for the purpose of delay, and no party

 will be prejudiced by the relief sought.

                               CERTIFICATE OF CONFERENCE

          7.    Pursuant to S.D. Fla. L.R. 7.1.A.3, the undersigned certifies that prior to filing

 this motion, undersigned counsel conferred with Plaintiff’s counsel, Cathleen Scott, regarding

 the relief sought herein and is authorized to represent that Plaintiff does not oppose to the relief

 sought by this motion.

          8.    A proposed Order is attached as Exhibit A.

          WHEREFORE, Joseph C. Kempe Professional Association, and Joseph C. Kempe,

 respectfully requests that the Court enter an Order granting it an extension of time, up to and

 including Friday, July 10, 2020, within which to file its response to the Complaint, together with

 any such other and further relief the Court deems appropriate.




 #41147777 v1
Case 9:20-cv-80785-RS Document 8 Entered on FLSD Docket 05/26/2020 Page 3 of 3



                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

 transmission of Notice of Electronic Filing generated by CM/ECF this 26th day of May, 2020,

 which will send notice electronically to the counsel or parties of record on the Service List

 below.

                                                GRAYROBINSON, P.A.
                                                Counsel for Defendants, Joseph C. Kempe
                                                Professional Association and Joseph C. Kempe
                                                333 S.E. 2nd Avenue, Suite 3200
                                                Miami, Florida 33131
                                                Telephone:    (305) 416-6880
                                                Facsimile:    (305) 416-6887


                                                By:     /s/ Anastasia Protopapadakis
                                                      Anastasia Protopapadakis, FBN 051426
                                                      anastasia.protopapadakis@gray-robinson.com


                                       SERVICE LIST

 Cathleen Scott, Esq.
 cscott@scottwagnerlaw.com
 SCOTT WAGNER & ASSOCIATES, P.A.
 250 South Central Boulevard, Suite 104-A
 Jupiter, Florida 33458
 Telephone:      (561) 653-0008
 Facsimile:      (561) 653-0020
 Counsel for Plaintiff, Rachel Kittl




 #41147777 v1
